DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of the restriction in the reply filed on 2/1/2022 is acknowledged.  The traversal is on the ground(s) that the inventions are not patentably distinct.  This is not found persuasive because the Office deemed the inventions distinct and a burden for examination.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/24/2019 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2008/0139412 A1) to Fuller (hereinafter Fuller) in view of (US 2020/0362679 A1) to Al-Nakhli  et al.  (hereinafter Al).
	Fuller is directed toward methods for treating subterranean formations that includes removal of filter cake.  Fuller discloses at paragraph [0009] that the method is directed toward acidizing treatments of formations.  Fuller discloses at paragraph [0015] that acidizing methods includes the removal of filter cake and any other acidizing methods.  Fuller discloses at paragraph [0014] that ammonium fluoride is an acidizing source that reads on Applicants acidizer. Fuller discloses at paragraph [0039] that post acidizing treatment it is desirable to add HEDTA, which reads on Applicants chelating agent treatment method step.  Fuller discloses at paragraph [0015] that acidizing methods includes the removal of filter cake and any other acidizing methods and one skilled in the art would expect to have the typical barite-silicate filter cake known in the industry, such as a 0.05 to 5% silicate weight, 80% quartz relative to silicate and therefore would be obvious that an effective amount of HF would be present to remove but is silent regarding insitu generation of the gas.  
	Al is directed toward acidizing methods of sandstone stimulation operations.  Fuller and Al are both directed toward acidizing methods of sandstone stimulation operations and therefore are analogous art.  Al teaches at paragraph [0006] that nitrogen gas is formed insitu and that HF acid is generated to acidize the sandstone and remove silicate.   Al teaches at paragraph [0019] that and ammonium containing compound and a nitrate containing compound are introduced into the formation.  Al teaches at paragraph [0020] that ammonium fluoride is introduced into the fluid.  Al teaches at paragraph [0023] that a fluid containing ammonium fluoride, sodium bromate, and sodium nitrate and ammonium chloride are introduced to generate nitrogen gas and HF acid for acidizing treatment of the formation.  One skilled in the art would be motivated to modify the method of acidizing of Fuller with that of Al to provide an insitu generation of Nitrogen gas to reduce additional steps of providing the gas verses generation form solid or liquid compounds that are less troublesome and expensive to transport and use.  
	It would be obvious at the time of filing based on the disclosure of Fuller in view of the teachings of Al to modify the acidify methods to produce nitrogen gas insitu for easier handling that forms a prime facie case of obviousness on claims 1-18.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766